     Case 2:20-cr-00322-ODW Document 36 Filed 03/22/21 Page 1 of 2 Page ID #:183



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT

 6                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

 7   UNITED STATES OF AMERICA,               No. 2:20-CR-00322-ODW

 8             Plaintiff,                    ORDER CONTINUING TRIAL DATE AND
                                             FINDINGS REGARDING EXCLUDABLE TIME
 9                   v.                      PERIODS PURSUANT TO SPEEDY TRIAL
                                             ACT
10   RAMON OLORUNWA ABBAS,
       aka “Ray Hushpuppi,”                  TRIAL DATE: [07-27-21]
11     aka “Hush,”

12             Defendant.

13

14        The Court has read and considered the Stipulation Regarding
15   Request for (1) Continuance of Trial Date and (2) Findings of
16   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
17   parties in this matter on March 19, 2021.        The Court hereby finds
18   that the Stipulation, which this Court incorporates by reference into
19   this Order, demonstrates facts that support a continuance of the
20   trial date in this matter, and provides good cause for a finding of
21   excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
22        The Court further finds that:       (i) the ends of justice served by
23   the continuance outweigh the best interest of the public and
24   defendant in a speedy trial; (ii) failure to grant the continuance
25   would be likely to make a continuation of the proceeding impossible,
26   or result in a miscarriage of justice; and (iii) failure to grant the
27   continuance would unreasonably deny defendant continuity of counsel
28   and would deny defense counsel the reasonable time necessary for
     Case 2:20-cr-00322-ODW Document 36 Filed 03/22/21 Page 2 of 2 Page ID #:184



 1   effective preparation, taking into account the exercise of due

 2   diligence.

 3        THEREFORE, FOR GOOD CAUSE SHOWN:

 4        1.      The trial in this matter is continued from May 4, 2021 to

 5   July 27, 2021 at 9:00 a.m.

 6        2.      The time period of October 13, 2020 to July 27, 2021,

 7   inclusive, is excluded in computing the time within which the trial

 8   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

 9   and (B)(iv).

10        3.      Nothing in this Order shall preclude a finding that other

11   provisions of the Speedy Trial Act dictate that additional time

12   periods are excluded from the period within which trial must

13   commence.    Moreover, the same provisions and/or other provisions of

14   the Speedy Trial Act may in the future authorize the exclusion of

15   additional time periods from the period within which trial must

16   commence.

17        IT IS SO ORDERED.

18

19    March 22, 2021
      DATE                                    HONORABLE OTIS D. WRIGHT
20                                            UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

                                          2
